Per Curiam,
The fourth specification of error is the only one assigned according to our rule. It alleges that the court below erred in not awarding to the appellant one fourth of the estate of Robert J. Wright, deceased. Her claim rests entirely upon a letter addressed to her by the testator, dated March 31, 1889. She avers that this letter amounts to a contract, by which the testator agreed to give her one fourth of his estate by his will. We have examined this letter with care, and are unable to find anything in it which comes up to the measure of a binding contract. There is nothing in it that is specific. There was some talk about adopting the appellant, and some speculation and gossip about destroying his old will and making a new one, but there was no positive promise or agreement to do either, or to leave the appellant one fourth of his estate, or any other part of it, in ease she agreed to the adoption and change of her name.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.